UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 25, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,960,152 shares of the Registrant’s Common Stock outstanding as of November 4, 2010. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of September 25, 2010 and March 27, 2010 3 Condensed Consolidated Statements of Operations (Unaudited), three and six months ended September 25, 2010 and September 26, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited), six months ended September 25, 2010 and September 26, 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 16 PART II-OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other information 16 SIGNATURES 17 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 18 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 19 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 20 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 21 2 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) September 25, 2010 March 27, 2010 Assets Current assets Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $215 and $95, respectively Inventories, net Prepaid expenses and other current assets Deferred income tax - Total current assets Property and equipment, net Deferred income tax - Long term - Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities Accounts payable Accrued commission Accrued payroll and benefits Accrued warranty Deferred revenue Deferred rent - Capital lease obligation 93 57 Other current liabilities Total current liabilities Long term obligations - Deferred rent 31 Long term obligations - Capital lease 66 36 Total liabilities Commitments Shareholders' equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at September 25, 2010 and March 27, 2010 - - Common stock of no par value; Authorized 40,000,000 shares; 4,915,152 shares at September 25, 2010 and 4,891,394 shares at March 27, 2010 issued and outstanding Retained earnings (accumulated deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended September 25, September 26, September 25, September 26, (In thousands except per-share data) Net sales $ Cost of sales Gross profit Engineering Selling, general and administrative Total operating expenses Operating (loss) income ) ) Other expense, net - - - (1 ) Interest income (expense), net 1 (6
